Citation Nr: 1600054	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  13-28 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1976 to January 1980.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In September 2015, the Board sought a VHA advisory medical opinion in the matter; such opinion was received in November 2015.  The case is now in the jurisdiction of the Columbia, South Carolina RO. 


FINDING OF FACT

It is reasonably shown that the Veteran's current diagnosis of hepatitis C was incurred during service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have been met. 38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Inasmuch as the Board is granting in full the benefits sought on appeal, there is no reason to belabor the impact of the VCAA on the matter, since any notice error or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163   (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043   (Fed. Cir. 1994).

 Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) . Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service treatment records (STRs) show that in December 1977, the Veteran was diagnosed with hepatitis B.  He was hospitalized for 2 weeks. 

A February 1999 VA treatment record notes the Veteran's prior medical history includes hepatitis and polysubstance abuse.  A February 2002 VA treatment record notes the Veteran's prior medical history includes polysubstance abuse, hepatitis C Ab positive, and hepatitis B Ab positive.  A February 2006 VA treatment record notes that the Veteran is hepatitis C positive.  

A July 2011 VA treatment record notes that the Veteran has a diagnosis of hepatitis C, and possibly hepatitis B, and that he reported having hepatitis in service, but could not remember which type.  A July 2011 VA Medical Center letter to the Veteran notes that he has a diagnosis of hepatitis C, but that tests for hepatitis B were negative.  A February 2012 VA treatment record notes a diagnosis of hepatitis C and that it could be causing some arthralgias.  An April 2012 VA treatment record notes that the Veteran was seen for a follow-up of his hepatitis, that hepatitis C treatment options were discussed at length (which the Veteran declined), and a hepatitis B vaccination series was planned.  A May 2012 VA treatment record indicates the Veteran presented for series 2 of 3 hepatitis B vaccinations.

On July 2012 VA examination, the examiner noted a diagnosis of hepatitis B with a 2012 date of diagnosis.  The examiner noted that the condition began in 1977 after the Veteran was not feeling well and was admitted to the hospital.  The examiner notes the current symptoms as "fatigue."  The examiner indicated that the Veteran did not currently have signs or symptoms attributable to a chronic or infectious liver disease.  The examiner indicated that the Veteran has been diagnosed with hepatitis C and has a risk factor of being an intravenous drug user or intranasal cocaine user.  The examiner indicated there were no incapacitating episodes due to liver conditions in the past 12 months and that the Veteran had no signs or symptoms attributable to the cirrhosis of the liver.  The examiner indicated that laboratory tests had been performed on the date of the examination including recombinant immunoblot assay (RIBA) which showed hepatitis C genotyping.  The examiner noted that the labs had been reviewed and are considered normal in regards to the Veteran's current condition and treatment due to hepatitis.  The examiner opined that the Veteran's current condition is less likely than not related to service because there is no evidence of hepatitis C being diagnosed during service.  The examiner failed to discuss the significance, if any, of the Veteran's hepatitis B diagnosis in service. 

Recent VA treatment records show the Veteran is now being treated for cirrhosis as well as his hepatitis.  A December 2014 VA Medical Center letter to the Veteran notes that his test results show liver disease consistent with his known hepatitis C.

In November 2015, the Board received a VHA medical opinion on the matter.  The provider reviewed the Veteran's record and noted the clear diagnosis of hepatitis B in service.  The provider then noted that the Veteran's medical record begins in detail in 1999, at which time he had a diagnosis of hepatitis C and that a February 2002 VA treatment record notes that he is "hepatitis C antibody positive" and "hepatitis B antibody positive."  The provider indicated that he has treated many patients with similar histories and that in the hepatitis-treating field, it is believed that many patients are exposed to hepatitis B and C at around the same time.  The provider noted that that while there was the ability to diagnose hepatitis B during the Veteran's time in service, hepatitis C was not discovered until 1989 and thus there would have been no way to test him for hepatitis C during service.

Based on this, the provider found that it is at least as likely as not that the Veteran's currently diagnosed hepatitis C was incurred during his active service.  The provider indicated that the record indicated a current diagnosis of hepatitis C alone and that the Veteran probably acquired hepatitis C around 1977, when he was treated for hepatitis B. 

Based on the Veteran's VA treatment records showing ongoing treatment for hepatitis C and the opinion of the VHA opinion provider that it is at least as likely as not that the Veteran acquired hepatitis C during service, around the time he was diagnosed with hepatitis B in 1977, the Board finds that the criteria for service connection for hepatitis C have been met.  38 U.S.C.A. § 5107 (West 2014), 38 C.F.R. § 3.102  (2013), and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for hepatitis C is granted. 



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


